Roe, C.J. This matter coming to be heard on Respondent’s motion for summary judgment, due notice having been served, and the Court being fully advised in the premises, we find as follows: Claimant alleges that while driving on Interstate 80-94 in Cook County, the top of his trailer struck the underside of the Torrence Avenue overpass. Claimant further maintains that his trailer was not in excess of 13 feet, 6 inches, as is required by section 15 — 103 of the Illinois Vehicle Code (Ill. Rev. Stat. 1979, ch. 95½, par. 15 — 103). The allegation against Respondent is that it was negligent for maintaining a low-clearance overpass without posting warning signs. Respondent bases its motion upon an affidavit from the Department of Transportation. This affidavit states, in part, as follows: “3. That the vertical clearances on Interstate 80 under the Torrence Avenue overpass were from a minimum of 15'-9", to a maximum of 16'-5", prior to, on, and, subsequent to January 10, 1980. 4. That there are no overpasses similar to the one described in Claimant’s complaint on any Illinois Highway in this area.” (Exhibit A to Respondent’s motion.) Respondent concludes from this information that Claimant either did not strike the overpass named in the complaint (or any other overpass in the area), or that Claimant’s vehicle exceeded 15 feet 9 inches in height. Either instance is sufficient ground to grant judgment for Respondent. Respondent’s motion is hereby granted and Claimant’s claim is hereby denied.